Citation Nr: 1511599	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease to include coronary artery disease, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America 


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for service connection.  See November 2011 Notice of Disagreement, February 2012 Statement of the Case (SOC), March 2012 Form 9, May 2012 Supplemental Statement of the Case (SSOC), July 2012 SSOC, September 2014 Board Remand, and November 2014 SSOC.

The Board notes that in June 2014 the Veteran's representative requested to have the Board hearing request withdrawn.  Therefore, the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains VA treatment records and other non-relevant documents with respect to this appeal.


FINDINGS OF FACT

1.  The Veteran is diagnosed with coronary artery disease.

2.  The Veteran served on the U.S.S. Kitty Hawk as a supply specialist between November 1968 and May 1970 and was awarded the Vietnam Service Medal (VSM), but there is no competent and credible evidence that the Veteran ever set foot on the landmass of Vietnam, and that the naval vessel operated on the inland waterways of Vietnam, as defined by VA for the purposes of establishing presumptive exposure to herbicides, or another area of exposure.

3.  Herbicide exposure during the Veteran's period of active military service has not been established.
 
4.  The Veteran's coronary artery disease did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.

CONCLUSION OF LAW

The Veteran's arteriosclerotic heart disease, to include coronary artery disease, was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2010 VCAA letter, sent prior to the November 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for ischemic heart disease, which is the disability identified on the Veteran's August 2010 claim, on a direct basis and advised the Veteran of such evidence and information necessary to substantiate his claim based on herbicide exposure.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Furthermore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment and examination records, and private medical treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With regard to the Veteran's claim, he was afforded a VA general medical examination in January 2012.  Furthermore, pursuant to the Board's September 2014 remand, the Veteran was afforded a November 2014 VA examination for heart conditions.  The Board finds the examination and opinion are adequate because the examiner reviewed the Veteran's claims file, considered the contentions of the Veteran, examined the Veteran, and supported his opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Accordingly, the Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  

The Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Coronary artery disease is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-94. 

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that section of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

The Board is obligated to evaluate the probative value of all medical and lay evidence.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board has carefully considered the probative value of the lay evidence offered by the Veteran in the form of his statements to VA.

A.  Presumed exposure to herbicides based on service in Vietnam

The Veteran is claiming service connection for arteriosclerotic heart disease to include coronary artery disease as a result of exposure to herbicides while serving onboard an aircraft carrier, the U.S.S. Kitty Hawk, off the coast of Vietnam.  Specifically, he claims that he was exposed to herbicides because the ocean water used for cooking, cleaning, and bathing was contaminated with herbicides and the only treatment was desalination.

First, in December 1993, the Veteran sought treatment for chest pains at a private medical center.  See North Memorial Medical Center Medical Treatment Report.  He was diagnosed with arteriosclerotic heart disease, status post non-Q-wave myocardial infarction, status post percutaneous transluminal coronary angioplasty (PTCA) of circumflex artery.  Id.  Moreover, the VA examiner also diagnosed the Veteran with coronary artery disease.  See October 2014 VA Examination Report.  The preponderance of the competent and probative record evidence shows the Veteran has a current disability of arteriosclerotic heart disease, to include coronary artery disease, for which presumptive service connection is available.

Second, in regards to the Veteran's Vietnam service, the Board notes that the Veteran's personnel records show that he served on the U.S.S. Kitty Hawk from November 1968 and May 1970 and he earned a VSM.  The Veteran denied he was ever on the landmass of Vietnam or that the U.S.S. Kitty Hawk, an aircraft carrier, ever operated on the inland waterways or brown waters off of Vietnam.  Rather, the Veteran argues that "blue water" Veterans like himself should be offered the same type of presumptive consideration as the "brown water" Veterans.  Though the Board is sympathetic to the Veteran's and third party's policy arguments in support of a policy modification (see, e.g., evidence submitted by the Veteran in November 2014), the Board notes that such evidence is not competent evidence supporting a necessary factual predicate to support the Veteran's service connection claim on a presumptive basis.  Thus, the Board finds service on ships while operating in deep water harbors is insufficient for the Veteran to benefit from the herbicide exposure presumption for service in Vietnam.  See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).

Furthermore, a veteran may benefit from the presumption of service in Vietnam by showing service on a water vessel which VA has identified on the "List of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposed to Herbicide Agents".  The Board finds that the U.S.S. Kitty Hawk is not on the VA's "List of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposed to Herbicide Agents".  Thus, the Board finds that the Veteran did not have qualifying service in Vietnam to be entitled to the presumption of herbicide exposure.

In addition to the foregoing, the Board finds that the evidence does not otherwise competently and credibly establish that the Veteran was directly exposed to herbicides during service.  The Board understands the Veteran's argument that he was exposed to herbicides because his ship used desalinated ocean water which he contends was contaminated with herbicides.  See Veteran's October 2010 Statements.  The record, however, contains the May 2009 Memorandum of Record by the Department of the Army, U.S. Army & Joint Services Records Research Center (JSRRC).  It was noted that in the course of its research efforts, the JSRRC had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC had found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  There has been no change to the foregoing findings.  Records from the JSRRC are considered relevant official service department records. Vigil v. Peake, 22 Vet. App. 63 (2008).  There is similarly no probative Service Department evidence of herbicide exposure from exposure to herbicide-contaminated water.  VA has concluded that there is insufficient evidence to support the theory that individuals serving aboard vessels off the coast of Vietnam were exposed to herbicides through drinking water obtained and distilled from the surrounding bodies of water.  See Definition of Service in the Republic of Vietnam, 73 Fed. Reg. 20,566, 20,568 (proposed Apr. 16, 2008).  The U.S. Court of Appeals for the Federal Circuit has found that that conclusion is not plainly erroneous.  See Haas, 525 F.3d 1168 at 1194-95.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 469-70.  The Veteran is not competent to attest that his drinking water was contaminated with herbicides, to include Agent Orange, and he has not submitted persuasive and credible documentation to substantiate his factual assertions as to exposure to Agent Orange.  The Veteran has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that such were in the water used by his ship.  See Layno, 6 Vet.App. at 469-70 (explaining that "[a]s a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration," which includes possessing personal knowledge of the disputed fact and the expertise necessary to testify as to that fact); see also Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) ("Lay testimony is competent ... to establish the presence of observable symptomatology.").  Thus, there is no persuasive, competent and credible evidence that substantiates that the Veteran was exposed to herbicides from exposure to herbicide-contaminated water.   

In sum, the Board has considered the Veteran's NEC, service personnel records, and the statements made by the Veteran and his representative in support of his claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was ever on the landmass of Vietnam, served aboard a vessel that operated on the inland waterways of Vietnam, or that he was directly exposed to herbicides while serving on his naval aircraft carrier.  As such, the evidence of record does not establish that the Veteran was exposed to herbicide agents while serving on the U.S.S. Kitty Hawk.  Consequently, entitlement to service connection for arteriosclerotic heart disease to include coronary artery disease is not warranted based upon the presumption in 38 C.F.R. §§ 3.307 and 3.309(e).

B.  Direct causation

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested arteriosclerotic heart disease during service or that such disorder is otherwise related to service on a direct basis.   The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to arteriosclerotic heart disease.  See Veteran's Service Treatment Records.  Additionally, the April 1970 service separation examination found the Veteran's heart and vascular system to be normal.  

To the extent the Veteran contends that his arteriosclerotic heart disease is related to his purported in-service herbicide exposure, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's arteriosclerotic heart disease and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe his current manifestations of arteriosclerotic heart disease, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation of arteriosclerotic heart disease involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship as it requires the interpretation of results found on physical examination, radiological images, and knowledge of the internal coronary and vascular systems.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.

The evidentiary record does not contain any probative evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  Specifically, there is no competent, probative evidence or opinion of record which suggests that a nexus exists between any incident in service and the Veteran's claimed disability, which was diagnosed many years thereafter.  Rather, both private and VA medical opinions reflect alternative causes for the Veteran's coronary artery disease.  The Veteran's private physician, Dr. B. J., identified three risk factors - "smoking (30 pack year history), quit three years ago", "mild cholesterolemia (cholesterol 208 mg/dl this admission)", and "family history of coronary artery disease with mother having a myocardial infarction in her 50s".  See North Memorial Medical Center Consolation Report dated December 19, 1993.  The October 2014 VA examiner opined that the Veteran's coronary artery disease is less likely than not caused by his military service due to it being diagnosed many years after service separation.  Moreover, the VA examiner attributed the Veteran's coronary artery disease to several other factors - smoking, age, family history of early coronary artery disease, and hypertension.  The Board finds these physicians' etiological opinions competent and highly probative as they were based on an examination of the Veteran, a review of his medical history, and medically sound rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disability after service.  The private medical records reflect the Veteran was diagnosed with arteriosclerotic heart disease in December 1993.  In this context, the Board notes that the passage of 23 years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested a chronic disability in-service or that he experienced continuity of symptomatology thereafter.  Therefore, the Board finds that service connection for arteriosclerotic heart disease, to include coronary artery disease, on a direct, presumptive, or continuity of symptomatology basis is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arteriosclerotic heart disease, to include coronary artery disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for arteriosclerotic heart disease, to include coronary artery disease, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


